Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
June 8, 2007 and is between Willow Financial Bank, a federally chartered savings
bank (the “Bank” or the “Employer”), and G. Richard Bertolet (the “Officer”).

WITNESSETH

WHEREAS, the Officer is currently employed as the Chief Lending Officer of the
Bank pursuant to an employment agreement between the Bank and the Officer
entered into as of July 1, 2005 (the “2005 Employment Agreement”);

WHEREAS, the Bank desires to amend and restate the 2005 Employment Agreement in
order to make changes to comply with Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), as well as certain other changes;

WHEREAS, the Bank desires to assure itself of the continued availability of the
Officer’s services as provided in this Agreement;

WHEREAS, the Officer is willing to serve the Bank on the terms and conditions
hereinafter set forth; and

WHEREAS, in order to induce the Officer to remain in the employ of the Employer
and in consideration of the Officer’s agreeing to remain in the employ of the
Employer, the parties desire to specify the severance benefits which shall be
due the Officer by the Employer in the event that his employment with the
Employer is terminated under specified circumstances;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1.             Definitions.  The following words and terms shall have the
meanings set forth below for the purposes of this Agreement:

(a)           Average Annual Compensation.  The Officer’s “Average Annual
Compensation” for purposes of this Agreement shall be deemed to mean the average
amount of Base Salary and cash bonus paid to the Officer by the Employer or any
subsidiary thereof during the most recent five calendar years preceding the year
in which the Date of Termination occurs (or such shorter period as the Officer
was employed).

(b)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.

(c)           Cause.  Termination of the Officer’s employment for “Cause” shall
mean termination because of personal dishonesty, incompetence, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.


--------------------------------------------------------------------------------


(d)           Change in Control of the Corporation.  “Change in Control of the
Corporation” shall mean the occurrence of any of the following:  (i) the
acquisition of control of the Corporation as defined in 12 C.F.R. §574.4, unless
a presumption of control is successfully rebutted or unless the transaction is
exempted by 12 C.F.R. §574.3(c)(vii), or any successor to such sections; (ii) an
event that would be required to be reported in response to Item 5.01 of Form 8-K
or Item 6(e) of Schedule 14A of Regulation 14A pursuant to the Securities
Exchange Act of 1934, as amended (“Exchange Act”), or any successor thereto,
whether or not any class of securities of the Corporation is registered under
the Exchange Act; (iii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities; or (iv) during any period of three
consecutive years, individuals who at the beginning of such period constitute
the Board of Directors of the Corporation cease for any reason to constitute at
least a majority thereof unless the election, or the nomination for election by
stockholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

(e)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.

(f)            Corporation. “Corporation” shall mean Willow Financial Bancorp,
Inc., a Pennsylvania corporation and the parent holding company of the Bank.

(g)           Date of Termination.  “Date of Termination” shall mean (i) if the
Officer’s employment is terminated for Cause or for Disability, the date
specified in the Notice of Termination, (ii) if the Officer’s employment is
terminated due to his death, the date of death, and (iii) if the Officer’s
employment is terminated for any other reason, the date on which a Notice of
Termination is given or as specified in such Notice.

(h)           Disability.  “Disability” shall be deemed to have occurred if the
Officer: (i) is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank.

(i)            Effective Date.  The Effective Date of this Agreement shall mean
the date first above written.

2


--------------------------------------------------------------------------------


(j)            Good Reason.  “Good Reason” means the occurrence of any of the
following conditions within twelve (12) months following a Change in Control of
the Corporation:

(i)            any material breach of this Agreement by the Bank, including
without limitation any of the following: (A) a material diminution in the
Officer’s base compensation, (B) a material diminution in the Officer’s
authority, duties or responsibilities, or (C) a material diminution in the
authority, duties or responsibilities of the supervisor to whom the Officer is
required to report, or

(ii)           any material change in the geographic location at which the
Officer must perform his services under this Agreement;

provided, however, that prior to any termination of employment for Good Reason,
the Officer must first provide written notice to the Bank within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Bank shall thereafter have the right to remedy the condition
within thirty (30) days of the date the Bank received the written notice from
the Officer.  If the Bank remedies the condition within such thirty (30) cure
period, then no Good Reason shall be deemed to exist with respect to such
condition.

(k)           IRS.  IRS shall mean the Internal Revenue Service.

(l)            Notice of Termination.  Any purported termination of the
Officer’s employment by the Employer for any reason, including without
limitation for Cause, Disability or Retirement, or by the Officer for any
reason, including without limitation for Good Reason, shall be communicated by
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Officer’s employment under the provision so indicated,
(iii) specifies a Date of Termination, which shall be not less than thirty (30)
nor more than ninety (90) days after such Notice of Termination is given, except
in the case of the Employer’s termination of the Officer’s employment for Cause,
which shall be effective immediately, and except as set forth in Section 18(a)
hereof; and (iv) is given in the manner specified in Section 11 hereof.

(m)          Retirement.  “Retirement” shall mean voluntary termination by the
Officer in accordance with the Employer’s retirement policies, including early
retirement, generally applicable to their salaried employees.

2.             Term of Employment.

(a)           The Employer hereby employs the Officer as Middle Market Manager,
and the Officer hereby accepts said employment and agrees to render such
services to the Employer on the terms and conditions set forth in this
Agreement. Unless extended as provided in this Section 2, this Agreement shall
terminate on June 30, 2008. Prior to July 1, 2008 and each July 1 thereafter,
the Board of Directors of the Employer shall consider and review (after taking
into account all relevant factors, including the Officer’s performance
hereunder) a one-year extension of the term of this Agreement, and the term
shall continue to extend each July 1 if the Board of Directors approves such
extension unless the Officer gives written notice to the Employer of the
Officer’s election not to extend the term, with such written notice to be given
not less than thirty (30) days prior to any such July 1.  If the Board of
Directors of the Employer elects not to extend the term, it shall give written
notice of such decision to the Officer not less than thirty (30) days prior to
any such July 1.  If any party gives timely notice that the term will not be
extended as of any July 1, then this Agreement shall terminate at the conclusion
of its remaining term.  References herein to the term of this Agreement shall
refer both to the initial term and successive terms.

3


--------------------------------------------------------------------------------


(b)           During the term of this Agreement, the Officer shall perform such
services for the Employer as may be consistent with his title and from time to
time assigned to him by the Board of Directors of the Employer. During the term
of this Agreement, the Officer shall devote his best efforts and his full time
effort to the affairs and business of the Employer.

3.             Compensation and Benefits.

(a)           Base Salary.  The Employer shall compensate and pay the Officer
for his services during the term of this Agreement at a minimum base salary of
$195,000 per year (“Base Salary”), which may be increased from time to time in
such amounts as may be determined by the Board of Directors of the Employer and
may not be decreased without the Officer’s express written consent.  In addition
to his Base Salary, the Officer shall be entitled to receive during the term of
this Agreement such bonus payments as may be determined by the Board of
Directors of the Employer.

(b)           Benefit Plans.  During the term of this Agreement, the Officer
shall be entitled to participate in and receive the benefits of any pension or
other retirement benefit plan (excluding supplemental retirement plans), profit
sharing, stock option, employee stock ownership, or other plans, benefits and
privileges given to employees of the Employer, to the extent commensurate with
his then duties and responsibilities, as fixed by the Board of Directors of the
Employer. The Employer shall not make any changes in such plans, benefits or
privileges which would adversely affect the Officer’s rights or benefits
thereunder, unless such change occurs pursuant to a program applicable to all
officers of the Employer and does not result in a disproportionately greater
adverse change in the rights of or benefits to the Officer as compared with any
other officer of the Employer.  Nothing paid to the Officer under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to the Officer pursuant to Section 3(a)
hereof.

(c)           Paid Time Off.  During the term of this Agreement, the Officer
shall be entitled to paid time off in accordance with the policies as
established from time to time by the Board of Directors of the Employer. The
Officer shall not be entitled to receive any additional compensation from the
Employer for failure to utilize such paid time off, nor shall the Officer be
able to accumulate unused paid time off from one year to the next, except to the
extent authorized by the Board of Directors of the Employer.

4.             Expenses.  The Employer shall reimburse the Officer or otherwise
provide for or pay for all reasonable expenses incurred by the Officer in
furtherance of or in connection with the business of the Employer, including,
but not by way of limitation, automobile expenses and other traveling expenses,
subject to such reasonable documentation and other limitations as may be
established by the Board of Directors of the Employer.  If such expenses are
paid in the first instance by the Officer, the Employer shall reimburse the
Officer therefor.

4


--------------------------------------------------------------------------------


5.             Termination.

(a)           General.  The Employer shall have the right, at any time upon
prior Notice of Termination, to terminate the Officer’s employment hereunder for
any reason, including without limitation termination for Cause, Disability or
Retirement, and the Officer shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.

(b)           For Cause.  In the event that the Officer’s employment is
terminated by the Employer for Cause, the Officer shall have no right pursuant
to this Agreement to compensation or other benefits for any period after the
applicable Date of Termination.

(c)           Voluntary Termination by the Officer.  In the event the Officer
terminates his employment hereunder other than for death, Disability,
Retirement, Good Reason or an uncured material breach of this Agreement by the
Employer, then the Officer shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

(d)           Death.  In the event the Officer’s employment hereunder is
terminated due to death, neither the Officer nor his estate or named
beneficiaries shall have any right pursuant to this Agreement to compensation or
other benefits for any period after the Date of Termination.

(e)           Disability.  In the event the Officer’s employment hereunder is
terminated due to Disability, the Officer shall be entitled to receive any
disability benefits provided under any disability plan maintained by the
Employer.  Other than as set forth above, the Officer shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the Date of Termination.

(f)            Retirement.  In the event the Officer’s employment hereunder is
terminated due to Retirement, the Officer shall have no right pursuant to this
Agreement to compensation or other benefits for any period after the Date of
Termination.

(g)           Involuntary Termination.  In the event that (i) the Officer’s
employment is terminated by the Employer for other than Cause, Disability,
Retirement or the Officer’s death or (ii) such employment is terminated by the
Officer due to a material breach of this Agreement by the Employer, which breach
has not been cured within thirty (30) days after a written notice of
non-compliance has been given by the Officer to the Employer, then the Employer
shall pay to the Officer, within thirty (30) days following the Date of
Termination , a cash severance amount equal to one times the Officer’s current
Base Salary; provided, however, that this Section 5(g) shall not be applicable
if the termination of employment occurs concurrently with or subsequent to a
Change in Control of the Corporation.

(h)           Change in Control Termination.  In the event that (i) the
Officer’s employment is terminated concurrently with or within twelve (12)
months following a Change in Control of the Corporation for other than Cause,
Disability, Retirement or the Officer’s death or (ii) the Officer elects to
terminate his employment for Good Reason, then the Employer shall, subject to
the provisions of Section 6 hereof, if applicable,

5


--------------------------------------------------------------------------------


(A)          pay to the Officer, within thirty (30) days following the Date of
Termination, a cash severance amount equal to two (2) times the Officer’s
Average Annual Compensation; and

(B)           maintain and provide for a period ending at the earlier of (i) one
year subsequent to the Date of Termination or (ii) the date of the Officer’s
full-time employment by another employer (provided that the Officer is entitled
under the terms of such employment to benefits substantially similar to those
described in this subparagraph (B)), at no cost to the Officer, the Officer’s
continued participation in all group insurance, life insurance, health and
accident insurance and disability insurance offered by the Employer in which the
Officer was entitled to participate immediately prior to the Date of
Termination, provided that in the event that the Officer’s participation in any
insurance plan as provided in this subparagraph (B) is barred, or during such
period any such plan is discontinued or the benefits thereunder are materially
reduced, the Employer shall either arrange to provide the Officer with benefits
substantially similar to those which the Officer was entitled to receive under
such plans immediately prior to the Date of Termination or pay a cash
equivalency amount; and provided further, that any insurance premiums payable by
the Employer  pursuant to this Section 5(h)(B) shall be payable at such times
and in such amounts as if the Officer was still an employee of the Employer,
subject to any increases in such amounts imposed by the insurance company or
COBRA, and the amount of insurance premiums required to be paid by the Employer
in any taxable year shall not affect the amount of insurance premiums required
to be paid by the Employer in any other taxable year.

6.             Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Officer has the right to receive from
the Employer and its affiliates, would constitute a “parachute payment” under
Section 280G of the Code, then the payments and benefits payable by the Employer
pursuant to Section 5 hereof shall be reduced by the Officer, by the amount, if
any, which is the minimum necessary to result in no portion of the payments and
benefits payable by the Employer under Section 5 being non-deductible to the
Employer pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. If the payments and benefits under
Section 5 are required to be reduced, the cash severance shall be reduced first,
followed by a reduction in the fringe benefits.  The determination of any
reduction in the payments and benefits to be made pursuant to Section 5 shall be
based upon the opinion of independent counsel selected by the Employer and paid
by the Employer.  Such counsel shall promptly prepare the foregoing opinion, but
in no event later than thirty (30) days from the Date of Termination, and may
use such actuaries as such counsel deems necessary or advisable for the
purpose.  Nothing contained in this Section 6 shall result in a reduction of any
payments or benefits to which the Officer may be entitled upon termination of
employment under any circumstances other than as specified in this Section 6, or
a reduction in the payments and benefits specified in Section 5 below zero.

6


--------------------------------------------------------------------------------


7.             Mitigation; Exclusivity of Benefits.

(a)           The Officer shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the Officer
as a result of employment by another employer after the Date of Termination or
otherwise, except as set forth in Section 5(h)(B)(ii) hereof.

(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Officer upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.

8.             Withholding.  All payments required to be made by the Employer
hereunder to the Officer shall be subject to the withholding of such amounts, if
any, relating to tax and other payroll deductions as the Employer may reasonably
determine should be withheld pursuant to any applicable law or regulation.

9.             Competitive Activities

(a)           The Officer agrees and acknowledges that by virtue of his
employment hereunder, he will maintain an intimate knowledge of the activities
and affairs of the Employer, including trade secrets, plans, business plans,
strategies, projections, market studies, customer information, employee records
and other internal proprietary and confidential information and matters
(collectively “Confidential Information”).  As a result, and also because of the
special, unique and extraordinary services that the Officer is capable of
performing for the Employer or one of its competitors, the Officer recognizes
that the services to be rendered by him hereunder are of a character giving them
a peculiar value, the loss of which cannot be adequately or reasonably
compensated for by damages.

(b)           Except for the purpose of carrying out his duties hereunder, the
Officer will not remove or retain, or make copies or reproductions of, any
figures, documents, records, discs, computer records, calculations, letters,
papers, or recorded or documented information of any type or description
relating to the business of the Employer.  The Officer agrees that he will not
divulge to others any information (whether or not documented or recorded) or
data acquired by him while in the Employer’s employ relating to methods,
processes or other trade secrets or other Confidential Information.

(c)           The Officer agrees that the Employer is, and shall be, the sole
and exclusive owner of all improvements, ideas and suggestions, whether or not
subject to patent or trademark protection, and all copyrightable materials which
are conceived by the Officer during his employment, which relate to the business
of the Employer, which are confidential, or which are not readily ascertainable
from persons or other sources outside the Employer.

(d)           Unless the Officer’s employment is terminated in connection with
or following a Change in Control of the Corporation, then for a period of one
year after the termination of employment, the Officer shall not, directly or
indirectly, solicit, induce, encourage or attempt to influence any client,
customer or employee of the Employer to cease to do business with, or to
terminate any employee’s employment with, the Employer.  The Officer shall not
be subject to any of the limitations set forth in the preceding sentence if the
Officer’s employment is terminated in connection with or following a Change in
Control of the Corporation.

7


--------------------------------------------------------------------------------


(e)           The Officer agrees that during the term of his employment
hereunder, except with the express consent of the Employer, he will not,
directly or indirectly, engage or participate in, become a director of, or
render advisory or other services for, or in connection with, or become
interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise competitive with or to any business of
the Employer; provided, however, that the Officer shall not thereby be precluded
or prohibited from owning passive investments, including investments in the
securities of other financial institutions, so long as such ownership does not
require him to devote substantial time to management or control of the business
or activities in which he has invested.  Notwithstanding anything to the
contrary contained in this Agreement, during the term of this Agreement, the
Officer shall have no employment contract or other written or oral agreement
concerning employment as an officer of a savings bank or any other financial
institution or financial institution holding company nor with any other entity
or person other than the Bank or the Corporation.  The provisions of this
Section 9(e) shall not be applicable if the Officer’s employment is terminated
in connection with or following a Change in Control of the Corporation.

(f)            The Employer shall be entitled to immediate injunctive or other
equitable relief to restrain the Officer from failing to comply with any
obligation under this Section 9 or from rendering his services to persons or
entities than the Employer, in addition to any other remedies to which the
Employer may be entitled under law.  The right to such injunctive or other
equitable relief shall survive the termination by the Employer of the Officer’s
employment.

(g)           The Officer acknowledges that the restrictions contained in this
Section 9 are reasonable and necessary to protect the legitimate interests of
the Employer and that any violation thereof would result in irreparable injuries
to the Employer.  The Officer acknowledges that, if the Officer violates any of
these restrictions, the Employer is entitled to obtain from any court of
competent jurisdiction, preliminary and permanent injunctive relief as well as
damages, and an equitable accounting of any earnings, profits and other benefits
arising from such violation, which rights shall be cumulative and in addition to
any other rights or remedies to which the Employer may be entitled.  The Officer
further acknowledges that the provisions of Sections 9(a), (b), (c), (f) and (g)
shall remain in full force and effect beyond the termination of the Officer’s
employment for any reason, including but not limited to termination in
connection with or following a Change in Control of the Corporation.

10.          Assignability.  The Employer may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employer may hereafter merge or
consolidate or to which the Employer may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the Employer
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Officer may not assign or transfer this Agreement or any rights or obligations
hereunder.

8


--------------------------------------------------------------------------------


11.          Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by first-class certified
or registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

To the Employer:

 

Secretary

 

 

 

 

Willow Financial Bank

 

 

 

 

170 S. Warner Road

 

 

 

 

Wayne, Pennsylvania 19087

 

 

 

 

 

 

 

To the Officer:

 

G. Richard Bertolet

 

 

 

 

At his last address on file with

 

 

 

 

the Employer

 

 

 

12.          Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Officer and such officer or officers as
may be specifically designated by the Board of Directors of the Employer to sign
on its behalf; provided, however, that if the Employer determines, after a
review of the final regulations issued under Section 409A of the Code and all
applicable Internal Revenue Service guidance, that this Agreement should be
further amended to avoid triggering the tax and interest penalties imposed by
Section 409A of the Code, the Employer may amend this Agreement to the extent
necessary to avoid triggering the tax and interest penalties imposed by Section
409A of the Code.  No waiver by any party hereto at any time of any breach by
any other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

13.          Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.

14.          Nature of Obligations.  Nothing contained herein shall create or
require the Employer to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Officer acquires a right to
receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.

15.          Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

16.          Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

17.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

9


--------------------------------------------------------------------------------


18.          Regulatory Actions.  The following provisions shall be applicable
to the parties to the extent that they are required to be included in employment
agreements between a savings association and its employees pursuant to Section
563.39(b) of the Regulations Applicable to All Savings Associations, 12 C.F.R.
§563.39(b), or any successor thereto, and shall be controlling in the event of a
conflict with any other provision of this Agreement, including without
limitation Section 5 hereof.

(a)           The Bank’s Board of Directors may terminate the Officer’s
employment at any time, but any termination by the Bank’s Board of Directors,
other than termination for Cause, shall not prejudice the Officer’s right to
compensation or other benefits under this Agreement.

(b)           If the Officer is suspended from office and/or temporarily
prohibited from participating in the conduct of the Employer’s affairs by a
notice served under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit
Insurance Act (“FDIA”) (12 U.S.C. §1818(e)(3) and 1818(g)(1)), the Employer’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, the Employer may, in its discretion:  (i) pay the Officer all or part
of the compensation withheld while its obligations under this Agreement were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.

(c)           If the Officer is removed from office and/or permanently
prohibited from participating in the conduct of the Employer’s affairs by an
order issued under Section 8(e)(4) or Section 8(g)(1) of the FDIA (12 U.S.C.
§1818(e)(4) and (g)(1)), all obligations of the Employer under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
Officer and the Employer as of the date of termination shall not be affected.

(d)           If the Bank is in default, as defined in Section 3(x)(1) of the
FDIA (12 U.S.C. §1813(x)(1)), all obligations under this Agreement shall
terminate as of the date of default, but vested rights of the Officer and the
Employer as of the date of termination shall not be affected.

(e)           All obligations under this Agreement shall be terminated pursuant
to 12 C.F.R. §563.39(b)(5), except to the extent that it is determined that
continuation of the Agreement for the continued operation of the Employer is
necessary:  (i) by the Director of the Office of Thrift Supervision (“OTS”), or
his/her designee, at the time the Federal Deposit Insurance Corporation (“FDIC”)
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of the FDIA (12 U.S.C. §1823(c)); or
(ii) by the Director of the OTS, or his/her designee, at the time the Director
or his/her designee approves a supervisory merger to resolve problems related to
operation of the Bank or when the Bank is determined by the Director of the OTS
to be in an unsafe or unsound condition, but vested rights of the Officer and
the Employer as of the date of termination shall not be affected.

19.          Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Officer pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.  In the event
of the Officer’s

10


--------------------------------------------------------------------------------


termination of employment with the Bank for Cause, all employment relationships
and managerial duties with the Bank shall immediately cease regardless of
whether the Officer remains in the employ of the Corporation following such
termination.  Furthermore, following such termination for Cause, the Officer
will not, directly or indirectly, influence or participate in the affairs or the
operations of the Bank.

20.          Payment of Costs and Legal Fees and Reinstatement of Benefits.  In
the event any dispute or controversy arising under or in connection with the
Officer’s termination is resolved in favor of the Officer, whether by judgment,
arbitration or settlement, the Officer shall be entitled to the payment of
(a) all legal fees incurred by the Officer in resolving such dispute or
controversy, and (b) any back-pay, including Base Salary, bonuses and any other
cash compensation, fringe benefits and any compensation and benefits due to the
Officer under this Agreement.

21.          Entire Agreement.  This Agreement embodies the entire agreement
between the Employer and the Officer with respect to the matters agreed to
herein.  All prior agreements between the Employer and the Officer with respect
to the matters agreed to herein are hereby superseded and shall have no force or
effect, including the 2005 Agreement, the agreement between the parties dated
January 20, 2005, and the agreement dated July 3, 2003 between Chester Valley
Bancorp, Inc., First Financial and the Officer.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

Attest:

 

 

 

WILLOW FINANCIAL BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Joseph T. Crowley

 

 

 

By:

 

/s/ Donna M. Coughey

Joseph T. Crowley

 

 

 

 

 

Donna M. Coughey

Secretary

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OFFICER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ G. Richard Bertolet

 

 

 

 

 

 

G. Richard Bertolet

 

11


--------------------------------------------------------------------------------